         Case 1:19-cv-00164-RWL Document 58 Filed 10/05/20 Page 1 of 1

                             RAHMAN LEGAL
                           43 West 43rd Street, Suite 204
                                New York, NY 10036
                                  Tel: +1.347.433.6139
                                 Fax: +1.212.954.5391
                              www.rahmanlegal.com                                             10/5/2020


                                                             October 4, 2020
Via ECF
Magistrate Judge Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street, Room 1960
New York, NY 10007


                        Re: Request for Adjournment of Conference
                            Gaston v. Rothenberg
                            1:19-cv-00164-RWL


Dear Judge Lehrburger,

        I represent the Plaintiff in the above-stated action. I am writing to request an adjournment
of the status conference that is scheduled for October 6, 2020, at 10:00 AM. I am not able to
appear on this date due to a scheduling conflict. The Defendant consents to this request, and there
have been no prior adjournment requests by either party for this conference. The undersigned
counsel and the Defendant are able to appear on October 19 or October 27 at any time.




                                                             Respectfully submitted,


                                                             /s/ Hashim Rahman .
                                                             Hashim Rahman, Esq.




 Adjournment granted; parties to coordinate
 with my Deputy Clerk to reschedule.




      10/5/2020
